Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing, along with all other such undersigned, on behalf of the Reporting Persons (as defined in the joint filing), of a statement on Schedule 13D (including amendments thereto) with respect to the common stock of Clearview Acquisitions, Inc., and that this agreement be included as a Exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such statement on Schedule 13D (including any and all amendments thereto), and for the accuracy and completeness of the information concerning such party contained therein.However, no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate. This agreement may be executed in any number of counterparts, all of which taken together shall constitute the same instrument. [THE NEXT PAGE IS THE SIGNATURE PAGE] [THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK] IN WITNESS WHEREOF, the parties hereto have executed this agreement as of this20th day of February 2009. Fidelis Charitable Remainder Trust Date: February 20, 2009 /s/ Ian Gardner Signature Ian Gardner Name/Title Date: February 20, 2009 /s/ Ian Gardner Signature Ian Gardner Name/Title Date: February 20, 2009 /s/ Brian Scott Gardner Signature Brian Scott Gardner Name/Title
